              Case 20-10343-LSS          Doc 2539      Filed 04/06/21      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                       Debtors.                           Re: Docket No. 2413


    CERTIFICATE OF NO OBJECTION TO ELEVENTH MONTHLY APPLICATION
        OF ALIXPARTNERS, LLP, FINANCIAL ADVISOR TO THE OFFICIAL
        COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
      FROM JANUARY 1, 2021 THROUGH AND INCLUDING JANUARY 31, 2021

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the Eleventh Monthly Application of AlixPartners, LLP,

Financial Advisor to the Official Committee of Unsecured Creditors, for Allowance of

Compensation and Reimbursement of Expenses for the Period from January 1, 2021 through and

Including January 31, 2021 (“Application”; D.I. 2413) filed on March 19, 2021. The undersigned

further certifies that she has reviewed the Court’s docket in these cases and no answer, objection

or other responsive pleading to the Application appears thereon. Pursuant to the Notice of

Application, objections or responses to the Application were to be filed and served no later than

April 5, 2021, at 4:00 p.m.

         Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation and

Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for

Official Committee Members and (II) Granting Related Relief (“Interim Compensation Order”;



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS        Doc 2539     Filed 04/06/21     Page 2 of 2




D.I. 341), the Debtors are authorized to pay the applicant $283,414.00, which represents eighty

percent (80%) of the total fees ($354,267.50) requested in the Application on an interim basis

without further order of the Court. No expenses were requested in the Application.


Dated: April 6, 2021                               Respectfully submitted,
Wilmington, Delaware
                                                   REED SMITH LLP

                                               By: /s/ Katelin A. Morales
                                                   Kurt F. Gwynne (No. 3951)
                                                   Katelin A Morales (No. 6683)
                                                   1201 Market Street, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 778-7500
                                                   Facsimile: (302) 778-7575
                                                   E-mail: kgwynne@reedsmith.com
                                                   E-mail: kmorales@reedsmith.com

                                                           -and-

                                                   KRAMER LEVIN NAFTALIS
                                                     & FRANKEL LLP
                                                   Thomas Moers Mayer, Esquire
                                                   Rachael Ringer, Esquire
                                                   Jennifer R. Sharret, Esquire
                                                   Megan M. Wasson, Esquire
                                                   177 Avenue of the Americas
                                                   New York, NY 10036
                                                   Telephone: (212) 715-9100
                                                   Facsimile: (212) 715-8000
                                                   E-mail: tmayer@kramerlevin.com
                                                   E-mail: rringer@kramerlevin.com
                                                   E-mail: jsharret@kramerlevin.com
                                                   E-mail: mwasson@kramerlevin.com

                                                   Counsel to the Official Committee of
                                                   Unsecured Creditors




                                             -2-
